PER CURIAM.
The defendant appeals from the circuit court’s revocation of his probation. He argues that the court’s written order of revocation of probation is not consistent with the court’s oral pronouncement. See Ortiz v. State, 2 So.3d 318, 319 (Fla. 4th DCA 2008) (“A written order of revocation must conform to the trial court’s oral pronouncement.”) (citation omitted).
However, as the state points out, the defendant did not preserve this argument with either a contemporaneous objection or a Florida Rule of Criminal Procedure 3.800 motion. See Evans v. State, 895 So.2d 1292, 1292-93 (Fla. 1st DCA 2005) (defendant did not preserve his argument regarding the discrepancy between the trial court’s oral pronouncement of sentence, written sentence, and order on probation with either a contemporaneous objection or a rule 3.800 motion).
Based on the foregoing, we affirm the circuit court’s revocation of probation, but without prejudice to the defendant’s ability to file a rule 3.800 motion in the circuit court raising this argument.

Affirmed without prejudice.

MAY, C.J., GERBER and LEVINE, JJ., concur.